DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 was filed with the submission of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38, and 42 of copending Application No. 15/594,174 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application (which has been allowed) fully encompass the claimed language of claims 17 and 20; in particular, the claims of the copending application fully encompass “A cutting element, comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising Co within a range extending from 83 wt% Co to 98.75 wt% Co, W, C, and one or more of Al, Be, Ga, Ge,Si, and Sn; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к–carbide precipitates.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Allowable Subject Matter
Claim 42 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising:

a cutting table directly attached to an end of the supporting substrate and comprising: inter-bonded diamond particles; and
a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates.
Claims 18-19 and 21-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcoming the double patenting rejection presented above.

The CN references submitted in the IDS filed on 10/15/2021 do not anticipate or render obvious any of the independent claims of the present Application under examination.

The amendment made to specification is hereby entered. This is because the amendment did not add any new matter; as presented in the argument filed on 10/15/2021 by Applicant, the amendment is the re-incorporation of paragraphs [0075]-[0105] which had been presented in the original filing of the specification dated 12/14/2017, but it was omitted in the specification filed at later dates.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731